DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application to 17/833,411 filed on 06/6/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forster (US 2015/0256111) further in view of Vanko (EP 2873493) further in view Iwata US 10,033,323.

Regarding claim 1, Forster teaches:
A power tool (Fig. 1 power tool 10), comprising: 
an AC power module for connecting to a source of AC power ([0054]: Fig. 2A DPDT switch 93 which connects the AC power supply 92); 
a brushless motor coupled to an output shaft for applying a rotational force, the brushless motor comprising a motor and a stator (motor 28); 
a rectifier module for receiving an alternating current from the AC power module and converting the alternating current into a direct current (rectifier 44);
 a drive circuit connected to the brushless motor for driving the brushless motor (drive 82 for driving motor 28); 
a controller connecting to the drive circuit for outputting a control signal to the drive circuit to cause the drive circuit to drive the brushless motor (controller 78 outputting a control signal to drive circuit 84); and 
a capacitor connected between the rectifier module and the driving circuit (capacitor 50); wherein a ratio of a capacitance value of the capacitor to a rated power of the brushless motor ranges from 20 uF/kw to 80 uF/kw ([0073]-[0075]; power ratings range in Forster rates from 0.85kW to 1.6kW for AC supply and the capacitances from 5µF to 200 µF, depending on the motor power and C/P = 31 µF/kW);
Forster doesn’t explicitly teach:
wherein a ratio of a difference between a maximum voltage of an alternating current connected to the AC module and a rated voltage of the brushless motor to an AC voltage maximum value is in a range of -25% ~ +25% ([0073]-[0075]).  
an EMI module electrically connected between the AC power module and the rectifier module.  
a circuit board comprising the capacitor, the rectifier module and the EMI module arranged on the circuit board.  
However, Vanko teaches in [0049] a Hall Effect sensor including a transducer that varies its output voltage in response to magnetic field generated by electromagnets of the electric motor 28.
Vanko teaches in Figs. 6-9 and [0024], [0030] capacitor and rectifier arranged on circuit board 40.
Vanko doesn’t explicitly teach
wherein a ratio of a difference between a maximum voltage of an alternating current connected to the AC module and a rated voltage of the brushless motor to an AC voltage maximum value is in a range of -25% ~ +25% ([0073]-[0075]).  
However, Iwata teaches in Figs. 2, Figs. 4-7 and col. 7 ll.13-25 a ratio of signals of currents and voltage.
Given the teaching of Vanko, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the power tool of Foster with the EMI module electrically connected between the AC power and the rectifier and the capacitor, the rectifier and the EMI module arranged on the circuit board  in order to determine position of the motor (see Vanko [0049]) and to save space for the circuit and fit in the tool without taking more than required space and given the teaching of Iwata, to provide the system of Forster with the range of ratio difference in order to control voltage and current waveforms effectively.

Regarding claim 2, Forster teaches:
The power tool of claim 1, wherein a ratio of a difference between the maximum voltage of the alternating current connected to the AC module and a rated voltage of the brushless motor to an AC voltage maximum value is in a range of -15%~+15% ([0073]-[0075]).

Regarding claim 3, Forster teaches:
The power tool of claim 1, wherein a voltage of the alternating current connected by the AC power module is in a range of 110 V to 130 V ([0045]).  

Regarding claim 4, Forster teaches:
The power tool of claim 1, wherein a voltage of the alternating current connected by the AC power module is in a range of 210 V to 230 V ([0045]).  

Regarding claim 5, Forster teaches:
The power tool of claim 1, wherein the drive circuit comprise an electronic switch and the controller uses a PWM signal to control the electronic switch and changes the duty cycle of the PWM signal according to a ripple of a rectified ripple voltage of the rectifier module (Figs. 1-2).  

Regarding claim 6, Forster teaches:
The power tool of claim 5, further comprising a voltage sampling module configured to detect a rectified pulsating voltage of the rectifier module (Figs. 1-2).  

Regarding claim 7, Forster teaches:
 The power tool of claim 1, further comprising a detection device for detecting the brushless motor so as to obtain a load parameter corresponding to a load of the brushless motor (position sensors 86, 88, 90), wherein the controller is configured to output a first control signal to reduce current of the brushless motor in a first slope (Fig. 6 and 8 show the reduction of current) when the load parameter exceeds a first preset range ([0101]).

Regarding claim 16, Foster doesn’t  explicitly teach:
further comprising an EMI module connected between the AC power module and the rectifier module, wherein the EMI module comprises a third capacitor, the stator comprises a stator metal region and windings, one end of the third capacitor is directly connected to the stator metal region, and the other end of the third capacitor is grounded.
However Wasaki teaches in Fig. 1 a noise suppressing circuit having capacitors 12, 13, 15 wherein one end of the capacitor 12 is connected to a high voltage end of the power another end of the capacitor 12 is connected to one end of the second capacitor 13, the other end of the second capacitor 13 is connected  to a low voltage terminal of the power, on end of the third capacitor 15 is connected to the connection of the first capacitor 12 and second capacitor 13, another end of the third capacitor 15 is grounded, and the node between the first and second capacitors is directly connected to one of the windings  W11, W12 and W13, the winding W13, potentially to a motor.
It is to be noted that it would have been an obvious matter of design choice to have the ranges of capacitance from 20-80 uF; since such a modification would have involved a mere change in the function of the EMI filter. A change of design is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ (CCPA 1955).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the noise suppressing circuit including the capacitors of Wasaki into the control system of Forster in order to reduce noise propagating through the conductors of the circuit (see Wasaki para 0001). 

Regarding claim 17, Forster teaches:
A power tool (Fig. 1 power tool 10), comprising: 
an AC power module for connecting to a source of AC power ([0054]: Fig. 2A DPDT switch 93 which connects the AC power supply 92); 
a brushless motor coupled to an output shaft for applying a rotational force, the brushless motor comprising a motor and a stator (motor 28); 
a rectifier module for receiving an alternating current from the AC power module and converting the alternating current into a direct current (rectifier 44);
 a drive circuit connected to the brushless motor for driving the brushless motor (drive 82 for driving motor 28); 
a controller connecting to the drive circuit for outputting a control signal to the drive circuit to cause the drive circuit to drive the brushless motor (controller 78 outputting a control signal to drive circuit 84); and 
a capacitor connected between the rectifier module and the driving circuit (capacitor 50); wherein a ratio of a capacitance value of the capacitor to a rated power of the brushless motor ranges from 20 uF/kw to 80 uF/kw ([0073]-[0075]; power ratings range in Forster rates from 0.85kW to 1.6kW for AC supply and the capacitances from 5µF to 200 µF, depending on the motor power and C/P = 31 µF/kW);
Forster doesn’t explicitly teach:
wherein a ratio of a difference between a maximum voltage of an alternating current connected to the AC module and a rated voltage of the brushless motor to an AC voltage maximum value is in a range of -25% ~ +25% ([0073]-[0075]).  
an EMI module electrically connected between the AC power module and the rectifier module.  
However, Vanko teaches in [0049] a Hall Effect sensor including a transducer that varies its output voltage in response to magnetic field generated by electromagnets of the electric motor 28.
Vanko doesn’t explicitly teach
wherein a ratio of a difference between a maximum voltage of an alternating current connected to the AC module and a rated voltage of the brushless motor to an AC voltage maximum value is in a range of -25% ~ +25% ([0073]-[0075]).  
However, Iwata teaches in Figs. 2, Figs. 4-7 and col. 7 ll.13-25 a ratio of signals of currents and voltage.
Given the teaching of Vanko, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the power tool of Foster with the EMI module electrically connected between the AC power and the rectifier and the capacitor, the rectifier and the EMI module arranged on the circuit board  in order to determine position of the motor (see Vanko [0049]) and to save space for the circuit and fit in the tool without taking more than required space and given the teaching of Iwata, to provide the system of Forster with the range of ratio difference in order to control voltage and current waveforms effectively.

Regarding claim 18, Forster teaches:
 The power tool of claim 17, further comprising a detection device for detecting the brushless motor so as to obtain a load parameter corresponding to a load of the brushless motor (position sensors 86, 88, 90), wherein the controller is configured to output a first control signal to reduce current of the brushless motor in a first slope (Fig. 6 and 8 show the reduction of current) when the load parameter exceeds a first preset range ([0101]).

Regarding claim 20, Forster doesn’t explicitly teach:
	Further comprising a circuit board, wherein the capacitor and the rectifier module is arranged on the circuit board.
However, Vanko teaches in Figs. 6-9 and [0024], [0030] capacitor and rectifier arranged on circuit board 40.
Given the teaching of Vanko, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the power tool of Foster with the rectifier and the capacitor, the rectifier and the EMI module arranged on the circuit board  in order to save space for the circuit and fit in the tool without taking more than required space.

Claims 8-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forster (US 2015/0256111) in view of Vanko (EP 2873493) further in view Iwata US 10,033,323 and further in view of Wasaki (US 2006/0158814).

Regarding claim 8, None of Forster nor Vanko nor Iwata explicitly teach:
The power tool of claim 1, wherein the EMI module comprises a third capacitor, the stator comprises a stator metal region and windings, one end of the third capacitor is directly connected to the stator metal region, and the other end of the third capacitor is grounded.
However Wasaki teaches in Fig. 1 a noise suppressing circuit having capacitors 12, 13, 15 wherein one end of the capacitor 12 is connected to a high voltage end of the power another end of the capacitor 12 is connected to one end of the second capacitor 13, the other end of the second capacitor 13 is connected  to a low voltage terminal of the power, on end of the third capacitor 15 is connected to the connection of the first capacitor 12 and second capacitor 13, another end of the third capacitor 15 is grounded, and the node between the first and second capacitors is directly connected to one of the windings  W11, W12 and W13, the winding W13, potentially to a motor.
It is to be noted that it would have been an obvious matter of design choice to have the ranges of capacitance from 20-80 uF; since such a modification would have involved a mere change in the function of the EMI filter. A change of design is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ (CCPA 1955).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the noise suppressing circuit including the capacitors of Wasaki into the control system of Forster in order to reduce noise propagating through the conductors of the circuit (see Wasaki para 0001). 

Regarding claim 9, None of Forster nor Vanko nor Iwata explicitly teach:
	Wherein the stator metal region is connected to the one end of the third capacitor by a wire.
However Wasaki teaches in Fig. 1 a noise suppressing circuit having capacitors 12, 13, 15 wherein one end of the capacitor 12 is connected to a high voltage end of the power another end of the capacitor 12 is connected to one end of the second capacitor 13, the other end of the second capacitor 13 is connected  to a low voltage terminal of the power, on end of the third capacitor 15 is connected to the connection of the first capacitor 12 and second capacitor 13, another end of the third capacitor 15 is grounded, and the node between the first and second capacitors is directly connected to one of the windings  W11, W12 and W13, potentially to a motor, the winding W13, with conductor line 4 as a wire.
It is to be noted that it would have been an obvious matter of design choice to have the ranges of capacitance from 20-80 uF; since such a modification would have involved a mere change in the function of the EMI filter. A change of design is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ (CCPA 1955).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the noise suppressing circuit including the capacitors of Wasaki into the control system of Forster in order to reduce noise propagating through the conductors of the circuit (see Wasaki para 0001). 

Regarding claim 10, None of Forster nor Vanko nor Iwata explicitly teach:
The power tool of claim 1, wherein the EMI module comprises a third capacitor, the stator comprises a stator metal region and windings, one end of the third capacitor is connected to the stator metal region, and the other end of the third capacitor is grounded.
However Wasaki teaches in Fig. 1 a noise suppressing circuit having capacitors 12, 13, 15 wherein one end of the capacitor 12 is connected to a high voltage end of the power another end of the capacitor 12 is connected to one end of the second capacitor 13, the other end of the second capacitor 13 is connected  to a low voltage terminal of the power, on end of the third capacitor 15 is connected to the connection of the first capacitor 12 and second capacitor 13, another end of the third capacitor 15 is grounded, and the node between the first and second capacitors is directly connected to one of the windings  W11, W12 and W13, the winding W13, potentially to a motor.
It is to be noted that it would have been an obvious matter of design choice to have the ranges of capacitance from 20-80 uF; since such a modification would have involved a mere change in the function of the EMI filter. A change of design is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ (CCPA 1955).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the noise suppressing circuit including the capacitors of Wasaki into the control system of Forster in order to reduce noise propagating through the conductors of the circuit (see Wasaki para 0001). 

Regarding claim 19, none of Foster nor Vanko nor Iwata explicitly teach:
The power tool of claim 17, wherein the EMI module comprises a third capacitor, the stator comprises a stator metal region and windings, one end of the third capacitor is directly connected to the stator metal region, and the other end of the third capacitor is grounded.
However Wasaki teaches in Fig. 1 a noise suppressing circuit having capacitors 12, 13, 15 wherein one end of the capacitor 12 is connected to a high voltage end of the power another end of the capacitor 12 is connected to one end of the second capacitor 13, the other end of the second capacitor 13 is connected  to a low voltage terminal of the power, on end of the third capacitor 15 is connected to the connection of the first capacitor 12 and second capacitor 13, another end of the third capacitor 15 is grounded, and the node between the first and second capacitors is directly connected to one of the windings  W11, W12 and W13, the winding W13, potentially to a motor.
It is to be noted that it would have been an obvious matter of design choice to have the ranges of capacitance from 20-80 uF; since such a modification would have involved a mere change in the function of the EMI filter. A change of design is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ (CCPA 1955).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the noise suppressing circuit including the capacitors of Wasaki into the control system of Forster in order to reduce noise propagating through the conductors of the circuit (see Wasaki para 0001). 

Claim(s) 11-15 is/are rejected under 103 as being unpatentable over Forster (US 2015/0256111) in view Iwata (US 10,033,323).

Regarding claim 11, Forster teaches:
A power tool (Fig. 1 power tool 10), comprising: 
a AC power module for connecting to a source of AC power ([0054]: Fig. 2A DPDT switch 93 which connects the AC power supply 92); 
a brushless motor coupled to an output shaft for applying a rotational force, the brushless motor comprising a motor and a stator (motor 28); 
a rectifier module for receiving an alternating current from the AC power module and converting the alternating current into a direct current (rectifier 44);
 a drive circuit connected to the brushless motor for driving the brushless motor (drive 82 for driving motor 28); 
a controller connecting to the drive circuit for outputting a control signal to the drive circuit to cause the drive circuit to drive the brushless motor (controller 78 outputting a control signal to drive circuit 84).
Forster doesn’t explicitly teach:
wherein a ratio of a difference between a maximum voltage of an alternating current connected to the AC module and a rated voltage of the brushless motor to an AC voltage maximum value is in a range of -25% ~ +25%.
However, Iwata teaches in Figs. 2, Figs. 4-7 and col. 7 ll.13-25 a ratio of signals of currents and voltage.
Given the teaching of Iwata, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Forster with the range of ratio difference in order to control voltage and current waveforms effectively. 

Regarding claim 12, Forster teaches:
The power tool of claim 11, wherein a ratio of a difference between the maximum voltage of the alternating current connected to the AC module and a rated voltage of the brushless motor to an AC voltage maximum value is in a range of -15%~+15% ([0073]-[0075]).

Regarding claim 13, Forster teaches:
The power tool of claim 11, wherein a voltage of the alternating current connected by the AC power module is in a range of 110 V to 130 V ([0045]).  

Regarding claim 14, Forster teaches:
The power tool of claim 11, wherein a voltage of the alternating current connected by the AC power module is in a range of 210 V to 230 V ([0045]).  

Regarding claim 15, Forster teaches:
 The power tool of claim 11, further comprising a detection device for detecting the brushless motor so as to obtain a load parameter corresponding to a load of the brushless motor (position sensors 86, 88, 90), wherein the controller is configured to output a first control signal to reduce current of the brushless motor in a first slope (Fig. 6 and 8 show the reduction of current) when the load parameter exceeds a first preset range ([0101]).

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/               Examiner, Art Unit 2846                                                                                                                                                                                         
9/30/2022

/MUHAMMAD S ISLAM/               Primary Examiner, Art Unit 2846